Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 16 is canceled. 
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Le et al. (2016/0089992) discloses “a first battery coupled to an electrical system, and the first battery includes a first battery chemistry. Further, the 12 volt automotive battery system includes a second battery coupled in parallel with the first battery and selectively coupled to the electrical system via a bi-stable relay. The second battery includes a second battery chemistry that has a higher coulombic efficiency than the first battery chemistry. Additionally, the bi-stable relay couples the second battery to the electrical system during regenerative braking to enable the second battery to capture a majority of the power generated during regenerative braking”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a secondary power system for providing auxiliary power to a motor vehicle having a powertrain comprising an engine and a first alternator, the secondary power system 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836